




Exhibit 10.4


February 4, 2015


Gary W. Loveman
c/o Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, NV 89109 United States


Dear Gary,
This letter will confirm the agreement that Caesars Entertainment Corporation
(“CEC”) has reached with you regarding the impact of the expected employment of
Mark Frissora as Chief Executive Officer Designate of CEC, commencing February
5, 2015, and his expected transition to Chief Executive Officer and President of
CEC on July 1, 2015, upon your employment agreement dated December 14, 2014,
with CEC, Caesar Enterprise Services, LLC (“CES”), and for certain purposes
specified therein, Caesars Acquisition Company (“CAC”) (the “Employment
Agreement”). For purposes of this letter, you, CEC, CES and CAC are sometimes
collectively referred to as the “Parties” and capitalized terms shall have the
meaning given to them in your Employment Agreement unless the context clearly
requires otherwise.
Notwithstanding any provisions in your Employment Agreement to the contrary, if
at any time after the date of this letter and prior to December 31, 2016, you
cease to be the Chief Executive Officer and President of CEC (other than through
a termination of your employment by CEC for Cause), and which you and CEC agree
is not currently scheduled to occur until July 1, 2015, then you may, at your
option and without further action by or consent of the Parties, resign all of
your positions with CEC, CES, CAC and Caesars Entertainment Operating Company,
effective as of any date of your choosing, as long as you provide CEC with at
least thirty (30) days written notice of your resignation and specify the
effective date of your separation from service, it being the understanding of
the Parties, that your separation shall be no earlier than July 31, 2015 or an
earlier date mutually agreed between you and CEC. Upon any such separation from
service you shall be entitled to the cash compensation, the rights under the
Caesars Plans, and the other employee benefits and fringe benefits as described
in Sections 7.1 and 8.2 of your Employment Agreement as if your employment had
been terminated by CEC without Cause or by you for Good Reason as described in
Section 8.1 of the Employment Agreement, and subject to the Release Condition
described therein.
Except as otherwise stated in this letter, the Employment Agreement and your
equity awards under the Caesars Plans shall remain in full force and effect in
accordance with their terms.

1

--------------------------------------------------------------------------------




Sincerely,




_/s/ Mary H. Thomas_______________
Mary H. Thomas


Title: Executive Vice President, Human Resources


Caesars Entertainment Corporation






Acknowledged and accepted




_/s/ Gary W. Loveman______________
Gary W. Loveman






Caesars Enterprise Services, LLC




By: _/s/ Mary H. Thomas____________
Mary. H. Thomas


Its: Executive Vice President, Human Resources






Caesars Acquisition Company




By: ___/s/ Michael D. Cohen__________


Its: __Corporate Secretary____________



2